 1    Joseph W. Cotchett (SBN 36324)
      Adam J. Zapala (SBN 245748)
 2    Elizabeth T. Castillo (SBN 280502)
      Tamarah P. Prevost (SBN 313422)
 3    Reid W. Gaa (SBN 330141)
      COTCHETT, PITRE & McCARTHY, LLP
 4    840 Malcolm Road
      Burlingame, CA 94010
 5    Telephone: (650) 697-6000
      Facsimile: (650) 697-0577
 6    jcotchett@cpmlegal.com
      azapala@cpmlegal.com
 7    ecastillo@cpmlegal.com
      tprevost@cpmlegal.com
 8    rgaa@cpmlegal.com
 9    Attorneys for Plaintiffs Sigurd Murphy and Keith Uehara
10                                UNITED STATES DISTRICT COURT
11                             NORTHERN DISTRICT OF CALIFORNIA
12
      SIGURD MURPHY and KEITH UEHARA,                       Case No. 5:20-cv-03639-EJD
13    on behalf of themselves and all others                Case No. 5:20-cv-04049-EJD
      similarly situated,
14
             Plaintiffs                                     CERTIFICATE OF SERVICE
15
                             v.
16                                                          Judge: Hon. Edward J. Davila
      CELESTRON ACQUISITION, LLC, et al.
17
              Defendants.
18

19    This Document Also Relates To:
      No. 5:20-cv-03639-EJD
20
      DANIEL HIGHTOWER, on behalf of
21    himself and all others similarly situated,

22           Plaintiffs

23                           v.

24    CELESTRON ACQUISITION, LLC, et al.

25            Defendants.

26

27
28


     CERTIFICATE OF SERVICE; Case Nos. 5:20-cv-03639-EJD; 5:20-cv-04049-EJD
 1
                                       CERTIFICATE OF SERVICE
 2
            I am employed in San Mateo County where service of the document(s) referred to below
 3
      occurred. I am over the age of 18 and not a party to the within action. My business address is
 4
      Cotchett, Pitre & McCarthy, LLP, San Francisco Airport Center, 840 Malcolm Road, Suite 200,
 5
      Burlingame, CA 94010. I am readily familiar with the firm’s practices for the service of
 6
      documents. Today, I served or caused to be served a true copy of the following:
 7
            1. Notice of Motion and Motion to Appoint Cotchett, Pitre & McCarthy,
 8             LLP Interim Lead Counsel for Indirect Purchaser Plaintiffs and
 9             Memorandum of Points and Authorities in Support;

10          2. Declaration of Adam J. Zapala in Support of Notice of Motion and
               Motion to Appoint Cotchett, Pitre & McCarthy, LLP Interim Lead
11             Counsel for Indirect Purchaser Plaintiffs;
12          3. Exhibit A (Cotchett, Pitre & McCarthy, LLP’s Resume); and
13
            4. [Proposed] Order Granting Plaintiffs’ Motion to Appoint Cotchett,
14             Pitre & McCarthy, LLP Interim Lead Counsel for Indirect Purchaser
               Plaintiffs.
15

16     X    BY E-MAIL: My e-mail address is mcaylao@cpmlegal.com and service of the
17          documents occurred on the date shown below. The documents were served electronically,
18          and the transmission was reported as complete and without error.
19                                  [SEE ATTACHED SERVICE LIST]
20          I declare under penalty of perjury, under the laws of the State of California, that the
21    foregoing is true and correct. Executed at Burlingame, California, on this 23rd day of July 2020.
22
                                                                  /s/ Michael Caylao
23
                                                                  Michael Caylao
24

25

26

27
28

     _____________________________________________________________________________
     CERTIFICATE OF SERVICE; Case Nos. 5:20-cv-03639-EJD; 5:20-cv-04049-EJD                           1
 1
                                               SERVICE LIST
 2

 3        Dan Drachler                                    Marc M. Seltzer
          Zwerling, Schachter & Zwerling, LLP             Steven Skalver
 4        1904 Third Avenue, Suite 1030                   Kalpana Srinivasan
 5        Seattle, WA 98101-1170                          Susman Godfrey L.L.P.
          Tel: 206-223-2053                               1900 Avenue of the Stars, Suite 1400
 6        Fax: 206-343-9636                               Los Angeles, CA 90067
          ddrachler@zsz.com                               Tel: 310-789-3100
 7                                                        Fax: 310-789-3150
          Robert S. Schachter                             mseltzer@susmangodfrey.com
 8
          Zwerling Schachter & Zwerling, LLP              ssklaver@susmangodfrey.com
 9        41 Madison Avenue                               ksrinivasan@susmangodfrey.com
          32nd Floor
10        New York, NY 10010                              Counsel for Plaintiffs Sara Day Brewer and
          Tel: 212-223-3900                               Thien Ngo in Brewer, et al. v. Celestron
11        Fax: 212-371-5969                               Acquisition, LLC et al., Case No. 5:20-cv-
          rschachter@zsz.com                              04823-SVK
12

13        Eric B. Fastiff
          Lin Y. Chan
14        Jalle H. Dafa
          Lieff Cabraser Heimann & Bernstein
15        275 Battery St, 29th Floor
          San Francisco, CA 94111
16
          Tel: 415-956-1000
17        Fax: 415-956-1008
          efastiff@lchb.com
18        lchan@lchb.com
          jdafa@lchb.com
19

20        Counsel for Plaintiff Norman Goldblatt in
          Goldblatt v. Shen, et al., Case No. 3:20-cv-
21        04860-LB

22

23

24

25

26

27
28

     _____________________________________________________________________________
     CERTIFICATE OF SERVICE; Case Nos. 5:20-cv-03639-EJD; 5:20-cv-04049-EJD                            1
